DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan (JP) on 07/28/2015. It is noted, however, that applicant has not filed a certified copy of the 2015-148542 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6-9, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al (US 20180109286 A1, hereinafter referred to as Yao).
		Re claim 1, Yao teaches a terminal apparatus (User equipment, Fig. 5-6) comprising:
	(i) control circuitry (processor 22, Fig. 5), which, in operation, generates physical uplink shared channel (PUSCH) repetition signals by repeating a PUSCH (PUSCH signal repeatedly transmitted in X consecutive subframes in a first 
	(ii) a transmitter (Transceiver, 28, Fig. 5), which is coupled to the control circuitry and which, in operation, transmits the PUSCH repetition signals in a plurality of subframes using a frequency hopping (PUSCH signal repeatedly transmitted in X consecutive subframes in a first frequency/PRB) (Fig. 1, Fig. 4-5, Par 0053-0055, Par 0057-0061, Par 0063-0065, Par 0068-0070, Par 0072-0078, Par 0084-0085, Par 0095, Par 0102);
	(iii) wherein the frequency hopping is performed on the PUSCH repetition signals every X number of consecutive subframes (PUSCH signal repeatedly transmitted in X consecutive subframes in a first frequency/PRB), wherein X is signaled by a base station (Fig. 1, Fig. 4-6, Par 0053-0055, Par 0057-0061, Par 0063-0065, Par 0068-0070, Par 0072-0078, Par 0084-0085, Par 0095, Par 0102).
		Claim 9 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 6, 14, Yao teaches that X subframes are equal to or less than Y subframes, wherein Y is a frequency hopping period signaled by the base station (Par 0053-0055, Par 0059-0061, Par 0064, Par 0070, Par 0072-0073, Par 0095).
		Re claims 7, 15, Yao teaches that Y frequency hopping period consists of X consecutive subframes of the PUSCH repetition signals and zero or more retuning time subframes (Par 0053-0055, Par 0059-0061, Par 0064).
		Re claims 8, 16, Yao teaches that X equals Y (Par 0055, Par 0059).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims 1 and 9 above and further in view of Kim et al (US 20180083752 A1, hereinafter referred to as Kim).
		Re claims 2, 10, Yao does not explicitly disclose to puncture a last SC-FDMA (single-carrier frequency-division multiple access) symbol in a sounding reference signal (SRS) transmission candidate subframe out of the plurality of subframes, wherein the SRS transmission candidate subframe is signaled by the base station.
		Kim teaches to puncture a last SC-FDMA (single-carrier frequency-division multiple access) symbol in a sounding reference signal (SRS) transmission candidate subframe out of the plurality of subframes (transmitting SRS in the last SC-FDMA symbol when the PUSCH transmission sub-band is identical to the SRS transmission sub-band), wherein the SRS transmission candidate subframe is signaled by the base station (receiving SRS configuration from the eNB) (Fig. 9, Fig. 13-14, Par 0168-0169, Par 0173, Par 0178, Par 0211-0212, Par 0282-0286, Par 0296-0303).

		Re claims 3, 11, Yao does not explicitly disclose that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate subframe.
		Kim teaches that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate subframe (Fig. 9, Par 0169).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that an SRS is transmitted in the last SC-FDMA symbol of the SRS transmission candidate subframe, as taught by Kim for the purpose of efficiently transmitting SRS and uplink data in an MTC environment, as taught by Kim (Par 0004-0007).
		Re claims 4, 12, Yao does not explicitly disclose that the SRS transmission candidate subframe is in accordance with an SRS transmission period (TSFC) signaled by the base station.
		Kim teaches that the SRS transmission candidate subframe is in accordance with an SRS transmission period (TSFC) signaled by the base station (receiving SRS transmission parameter including SRS periodicity, TSRS from 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step that the SRS transmission candidate subframe is in accordance with an SRS transmission period (TSFC) signaled by the base station, as taught by Kim for the purpose of efficiently transmitting SRS and uplink data in an MTC environment, as taught by Kim (Par 0004-0007).
7.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims 1 and 9 above and further in view of Xiong et al (US 20160226639 A1, hereinafter referred to as Xiong).
		Re claims 5, 13, Yao does not explicitly disclose to generate physical uplink control channel (PUCCH) repetition signals by repeating a PUCCH; and transmit the PUCCH repetition signals in a plurality of subframes using a shortened PUCCH format.
		Xiong teaches to generate physical uplink control channel (PUCCH) repetition signals by repeating a PUCCH; and transmit the PUCCH repetition signals in a plurality of subframes using a shortened PUCCH format (Fig. 4, Par 0038-40, Par 0042-0044, Par 0049-0053, Par 0055-0056).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yao by including the step to generate physical uplink control channel (PUCCH) repetition signals by repeating a PUCCH; and transmit the PUCCH repetition signals in a plurality of subframes 

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473